Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 61324955, filed 04/16/2010.
Continuation application serial no. 12961809, filed 12/07/2010, now U.S. Patent #10198463.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Claims 1-11 and 21-29 have been examined.

With respect to claims 1, 25 and 29, the claims limitations of the method, computer-readable instructions and system comprises: 

Claims 1, 2, 4, 5, 7-10 and 21-29 rejected under 35 U.S.C. 103 as being unpatentable over by Muller [US 20100010967 A1, July 14, 2008], in view of Hirahara [US 20080313156 A1, June 11, 2008], further in view of Denuit et al. [US 20110225122 A1, March 15, 2010].

updating a plurality of existing data entries within a database system [e.g. write, manage, or manipulate stored data] including an application server [e.g. web server 122] communicatively interfaced with a data store [e.g. repository 124] ([0024] FIG. 1B shows in more details the various components of the web server 122 and the repository 124. A content management application 126 is configured to run on the web server 122. The content management application 126 is configured to receive requests from clients 116. Such requests may include requests to read, write, manage, or manipulate data stored in the repository 124) via operations comprising: 
receiving additional data to be stored within the database system, wherein the additional data modifies a record of one or more values of new data previously received [e.g. multiple older versions of the same data may exist in the data files] and written to an append log [e.g. data files 230 and 232] ([0036-0037] Fig. 3A, the nodes of the data tree are stored as data entries (e.g., 252) in one or more log-based data files within a file set. As shown, a file set 228 includes a number of files, which are optionally stored together in a directory in some embodiments. There are two types of files: data files that contain content data (e.g., 230 and 232), and index files that enable the system, e.g., the content repository application 128, to locate data quickly (e.g., 212, 214, and 216). Updated data is appended to the data file rather written over maintained by the database system ([0051] the log-based structure requires searches that can be accomplished in O(1) (constant) time, while binary-tree based indices for conventional databases often require O(log n) (logarithmic) time searches); 
writing the additional data to the append log maintained by the database system, wherein the writing updates the record of the one or more values of new data previously received ([0037] updated data is appended to the data file rather written over old data, multiple older versions of the same data may exist in the data files and the index files help speed up the process of locating the most updated version of content data. Data change operations FIG. 3B. Also, multiple data files may be in use, but in general new data reflecting additions, updates, and deletes to data are appended to the newest data file);
comparing the size of the append log containing the new data and the additional data written to the append log by comparing the size of the append log to a minimum size threshold and determining that the size of the append log exceeds ([0037] if a data file grows larger than a certain configurable size threshold, a new data file is created); 
updating the append log by writing only the most recent data in the append log to a new segment file [e.g. latest data file] of the database system ([0037] data files that do not contain active data are periodically deleted. A data file may grow obsolete when all its data has been indicated as updated or deleted by new data entries in a more recent data file.
[0050] the updated information is written as a new data entry, and an associated index, if implemented, is revised to point to the newly added data entry. As there may latest data file);
tracking changes to the append log [e.g. data file] and the new segment file [e.g. committed changes] ([0064] FIG. 4 is a block diagram showing the process of updating data when an index is implemented. As the start of the process (as denoted by the state label "Write 1"), transient changes are received. The changes, which include new data (updates, additions, deletions) that is about to be stored into the data files, are first put in an uncommitted changes map 202. The new data includes the actual data to be appended to the data files, as well as new index entries that will reference the new data. The data stays there until it is committed or rolled back. If it is rolled back, the new data is removed and no change is made to either the index or data file. Otherwise, if the new data is committed (as denoted by the state label "Write 2"), the new data is added to a "committed changes" map 204. In an alternate embodiment, the changed data is written immediately to the data files without waiting for the commit entry, but the index changes or deletions are kept in the uncommitted index changes map until the transaction is committed. A transaction rollback operation will result in a transaction rollback entry in the data file, and will cause the rolled back entries to be removed from the uncommitted index changes map).

Muller does not specifically teach receiving a data request for a most recent version of the append log. 
Hirahara teaches receiving a data request for a most recent version of the append log ([0232] when the job log collection unit 723 of the MFP 105 receives a job 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Muller with receiving a request of most resent appended log of Hirahara. Such a modification provides searching the database for a job log that satisfies a search condition (Hirahara [0020]).

Muller as modified by Hirahara does not teach: 
receiving additional data having a database system sequence number used across different databases to be stored within the database system; 
comparing the database system sequence number for the additional data 
with a sequence number for a cached version of the append log within the
 data store; 
sending a catch up request to the application server requesting a
response. 

Denuit teaches:
receiving additional data having a database system sequence number [e.g. CSN (commit sequence number)] used across different databases to be stored within the database system ([0020] For the purposes of recovery from failure, CSN (commit sequence number) concept is provided where the CSN is a tuple of (epoch, 
comparing the database system sequence number for the additional data 
with a sequence number for a cached version of the append log within the
 data store ([0020] CSNs are logged in the database system transaction log and recovered during database system recovery. CSNs allow replicas to be compared during failover. Among possible candidates for new primary replica, the replica with the highest CSN is picked. This guarantees all the transactions that have been acknowledged to the database system client have been preserved as long as a quorum of replicas is available. The epoch component is increased each time a failover occurs, and is used to disambiguate transactions that were in-flight during failures (otherwise duplicate transaction commit numbers can be assigned));
sending a catch up request requesting a response ([0021-0022] after a failure, a replica can attempt to catch-up from the current primary replica. Mechanisms to assist in this process include an in-memory catch-up queue, a persisted catch-up queue using the database system transaction log as the durable storage, and the replica copy. The catch-up and copy algorithms are online, that is, the primary replica can accept both read and write requests while a secondary replica is being caught up or copied). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Muller as modified by Hirahara with the database system that assign a sequence number used across  of Denuit. Such a modification prevent duplicate transaction commit numbers (Denuit [0020]).

Muller as modified by Hirahara and Denuit further teaches: 
including: 
the most recent append log and a newer segment file [e.g. data files comprising recent append files and committed changes files] for the database system
 generated by the application server (Muller [0052] a content index may be used to speed up the process of locating, within the data files, the most updated data entry for a particular node. An example content index 148 is shown in FIG. 3C. The content index 148 may include a list of entries that reference data entries within the data files. The index entries are of the same format and same size, for example, 64 byte. Each entry 190 may include a node ID 192, a number of reference information items including a data length entry 194, a data file reference entry 196, and a position entry 198);
receiving the response to the catchup request from the application server (Denuit [0022] the catch-up algorithms identify the first transaction which is not known to the secondary replica (based on the CSN provided by the secondary replica during catch-up) and replay changes from there);
updating the cached version of the append log ([0054] during a data entry lookup, only active index files are searched. The process proceeds as follows. First, a lookup is made in the index file with the highest major version number. If the target data entry is found to be referenced in that index file, it is returned); and 
sending the updated cached version of the append log in response to the
received data request ([0054] a lookup process would begin with the index file 212 since it has the highest version number (version 2.1) among active index files. If the index file 212 does not contain an index entry that references the target data entry, a lookup attempt is next made in the next lower major version index file. In the example, the next index file that is searched in the lookup process would be the index file 216 (version 1.6). This process repeats either until an index entry that references the target entry is located, or until there is no index file with a lower major version number).

With respect to dependent claim 2, Muller as modified by Hirahara further teaches writing the additional data to the append log separately from the new data written to the append log, wherein the additional data modifies the record of the one or more values of the data previously received and written to the append log (Muller [0037] updated data is appended to the data file rather written over old data, multiple older versions of the same data may exist in the data files and the index files help speed up the process of locating the most updated version of content data.. multiple data files may be in use, but in general new data reflecting additions, updates, and deletes to data are appended to the newest data file); and
wherein updating the append log to the database system comprises comparing the new data with the additional data to determine that the additional data modifies the record of the one or more values of the new data previously received and written to the append log and updating only the most recent data to the new segment file of the database system from amongst the new data and the additional data (Muller [0067] new data entries are appended to the log-based data the newly appended data entry is chosen over the current entry referencing the old entry. For example, if index version 2.1 contains an index entry with a node ID of "2,345" and the committed changes map 204 contains a new index entry with the same node ID (representing an update to that node), during the merge process only the new index entry is written to the new index file version 2.2. On the other hand, if the current index entry with the node ID of "2,345" resides in a lower version active index file such as version 1.6, the new index entry is simply written into the new index file version 2.2. Although there would be two index entries with the same node ID, because the read operation described in conjunction with FIG. 3C searches for a target index entry in the highest version numbered index file first, the index entry in index file version 2.2 would be located first and used. The obsolete entry in index file 1.6 will eventually be deleted in later merge operations).

With respect to dependent claim 4, Muller as modified by Hirahara and Denuit further teaches wherein all changes to data within the append log are made by adding one or more additional rows to the append log (Muller [0037] a data file may grow obsolete when all its data has been indicated as updated or deleted by new data entries in a more recent data file).

With respect to dependent claim 5, Muller as modified by Hirahara and Denuit further teach wherein all data within the append log is stored within a plurality of rows; and wherein each of the plurality of rows of the append log constitute a free form unstructured field of the database system (Muller [0048] in one embodiment, the data file is implemented in a UNIX tar format. In another embodiment, it is implemented in a gzip format. Those skilled in the art will appreciate that other standard formats may be used. In addition, non-standard formats may also be used in order to optimize performance. For example, the tar format has a minimum read size of 1 k, which may not be suitable for all applications. A custom format may be created to accommodate a different minimum read size to increase performance).

With respect to dependent claim 7, Muller as modified by Hirahara and Denuit further teach receiving each of the new data and the additional data with the sequence number for a cached version of the append log within the data store (Denuit [0020] For the purposes of recovery from failure, CSN (commit sequence number) concept is provided where the CSN is a tuple of (epoch, number) used to uniquely identify a committed transaction in the system. The changes are committed on primary and secondary replicas using the same CSN order); and
comparing any received sequence number for a cached version of the append log within the data store with the database system sequence number to verify that the most current data is being referenced from either the most recent version of the append log or the newer segment file (Denuit [0020] CSNs are logged in the database system transaction log and recovered during database system recovery. CSNs allow replicas to be compared during failover. Among possible candidates for new primary replica, the replica with the highest CSN is picked. This 

With respect to dependent claim 8, Muller as modified by Hirahara and Denuit further teaches writing a pointer into the database system pointing to the most recent data written to the new segment file segment wherein writing the pointer into the database system pointing to the most recent data comprises writing the pointer into the database system referencing the most recent data amongst the new data or the additional data stored within append log, wherein the most recent data is accessed through the pointer in the database system (Muller [0052] a content index may be used to speed up the process of locating, within the data files, the most updated data entry for a particular node. An example content index 148 is shown in FIG. 3C. The content index 148 may include a list of entries that reference data entries within the data files. In one embodiment, the index entries are of the same format and same size, for example, 64 byte. Each entry 190 may include a node ID 192, a number of reference information items including a data length entry 194, a data file reference entry 196, and a position entry 198. … First, the data storage system uses the data file reference entry 196A to identify the particular data file in which to locate the referenced data entry. In this case, the data file reference entry 196A indicates that the system should look in the " data file 002." Then, the data storage system can use 

With respect to dependent claim 9, Muller as modified by Hirahara and Denuit further teaches wherein writing the pointer into the database system comprises writing the pointer into the append log pointing to the most recent data amongst the new data or the additional data as stored within the append log (Muller [0052] the data storage system uses the data file reference entry 196A to identify the particular data file in which to locate the referenced data entry. In this case, the data file reference entry 196A indicates that the system should look in the " data file 002." Then, the data storage system can use position entry 198A to determine where in the " data file 0002" to look for the referenced data entry. As shown, since the data entry 252A is the first entry, the position is "0000." Then the length entry 194A can be used to instruct the underlying operating system to read 128 Kb of data to access this data entry 252A).

With respect to dependent claim 10, Muller as modified by Hirahara and Denuit further teaches wherein the append log has a structure which is different than a structure of the new segment file of the database system; and wherein updating the append log further comprises reformatting the append log into a format consistent with the structure of the new segment file of the database system before writing the contents of the append log to the new segment file of the database system (Muller [0048] the data file is implemented in a UNIX tar format. In another embodiment, it is implemented in a gzip format. Those skilled in the art will appreciate that other standard formats may be used. In addition, non-standard formats may also be used in order to optimize performance. For example, the tar format has a minimum read size of 1 k, which may not be suitable for all applications. A custom format may be created to accommodate a different minimum read size to increase performance).

With respect to dependent claim 21, Muller as modified by Hirahara and Denuit further teaches wherein the entries within the database system are arranged into a plurality of segment files (Muller [0037] updated data is appended to the data file rather written over old data, multiple older versions of the same data may exist in the data files and the index files help speed up the process of locating the most updated version of content data. Data change operations FIG. 3B. Also, multiple data files may be in use, but in general new data reflecting additions, updates, and deletes to data are appended to the newest data file), each of the plurality of segment files having a minimum size threshold and an immutable data structure in which data within each respective segment is only written once upon the database system having sufficient data to surpass the minimum size threshold (Muller [0037] if a data file grows larger than a certain configurable size threshold, a new data file is created).

With respect to dependent claim 22, Muller as modified by Hirahara and Denuit further teaches updating the append log to the database system based on having determined the size of the append log exceeds the minimum size threshold by writing the contents of the append log to the new segment file of the database system by comparing all entries within the append log and re-writing all entries of the append log as a single set of entries containing only the most recent data in the append log (Muller [0037] data files that do not contain active data are periodically deleted. A data file may grow obsolete when all its data has been indicated as updated or deleted by new data entries in a more recent data file.
Muller [0050] the updated information is written as a new data entry, and an associated index, if implemented, is revised to point to the newly added data entry. As there may be any number of data files, and the changes are preferably appended to the latest data file).

With respect to dependent claim 23, Muller as modified by Hirahara and Denuit further teaches system further comprises appending the new data to the append log without updating any of the plurality of segment files of the database system; wherein the new data corresponds to one of an entry addition or an entry update within the database system (Muller [0050] the updated information is written as a new data entry, and an associated index, if implemented, is revised to point to the newly added data entry. As there may be any number of data files, and the changes are preferably appended to the latest data file).

With respect to dependent claim 24, Muller as modified by Hirahara and Denuit further teaches wherein tracking changes to the append log and a segment file is performed via one or more of: (i) the application server monitoring progress of the append log and segment file, and (ii) a database server saving the append log and segment file (Muller [0025] a content repository application 128 is executed on the repository 124, and it is in communication with the content management application 126 to facilitate data access on the repository 124. The content repository application 128 manages one or more workspaces and one or more shared data areas. 
Muller [0064] FIG. 4 is a block diagram showing the process of updating data when an index is implemented. As the start of the process (as denoted by the state label "Write 1"), transient changes are received. The changes, which include new data (updates, additions, deletions) that is about to be stored into the data files, are first put in an uncommitted changes map 202. The new data includes the actual data to be appended to the data files, as well as new index entries that will reference the new data. The data stays there until it is committed or rolled back. If it is rolled back, the new data is removed and no change is made to either the index or data file. Otherwise, if the new data is committed (as denoted by the state label "Write 2"), the new data is added to a "committed changes" map 204. In an alternate embodiment, the changed data is written immediately to the data files without waiting for the commit entry, but the index changes or deletions are kept in the uncommitted index changes map until the transaction is committed. A transaction rollback operation will result in a transaction rollback entry in the data file, and will cause the rolled back entries to be removed from the uncommitted index changes map).
Regarding claims 26-28; the instant claims recite substantially same limitations as the above rejected claims 2, 7 & 8 and are therefore rejected under the same prior-art teachings.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Muller, in view of Hirahara and Denuit, as applied to claim 1, further in view of Auradkar et al. [US 20100318812 A1, June 12, 2009].

With respect to dependent claim 3, Muller as modified by Hirahara and Denuit does not  teach wherein the system implements a cloud computing platform to provide on-demand cloud based computing services to subscribers of the cloud computing platform; and wherein end users of the cloud computing platform are each associated with one of a plurality of customer organizations having subscriber access to the on-demand cloud based computing services provided by the cloud computing platform.
Auradkar teaches wherein the system implements a cloud computing platform to provide on-demand cloud based computing services to subscribers of the cloud computing platform; and wherein end users of the cloud computing platform are each associated with one of a plurality of customer organizations having subscriber access to the on-demand cloud based computing services provided by the cloud computing platform ([0123] FIG. 10 is a block diagram of a trusted cloud services framework or ecosystem in accordance with an embodiment. The system includes a trusted data store 1000 for storing searchably encrypted data 1010 with the results of subscriber requests being subject to validation and/or verification. In 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Muller as modified by Hirahara and Denuit with providing cloud based computing services to subscribers and each user associated with one of a plurality of customer organizations of Auradkar. Such a modification provide distributes trust across multiple entities to avoid a single point of data compromise (Auradkar [0010]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Muller, in view of Hirahara and Denuit, as applied to claim 1, further in view of Rivette [US 20070078886 A1, August 31, 2006].

With respect to dependent claim 6, Muller as modified by Hirahara and Denuit does not teach wherein the plurality of rows of the append log constitute a Binary Large OBject (BLOB) field of the database system having either no structure or a structure which is different than a structure of the plurality of segment files of the database system.
 wherein the plurality of rows of the append log constitute a Binary Large OBject (BLOB) field of the database system having either no structure or a structure which is different than a structure of the plurality of segment files of the database system ([0297] the user's comments comprise free form text which is entered in the annotation field 7814. The comments are stored in an unstructured data format that is appropriate for storing free text, such as but not limited to a flat file database or a binary large object (BLOB) in a relational database).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Muller as modified by Hirahara and Denuit with storing data in Binary Large OBject (BLOB) field of the database system of Rivette. Such a modification provide format that is appropriate for storing free text (Rivette [0297]).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Muller, in view of Hirahara and Denuit, as applied to claim 1, further in view of Becker [US 20070156650 A1, July 5, 2007]. 

With respect to dependent claim 11, Muller as modified by Hirahara and Denuit does not teach wherein the database system is a multi-tenant database system, including separate data for multiple tenants as a single table and wherein writing the new data to the append log comprises writing the new data to a separately maintained append log unique to each tenant.
wherein the database system is a multi-tenant database system ([0037] FIG. 1A, provider 110 may include at least one provider server 112 and a plurality of tenant servers 114A, 114B for hosting a respective one of tenant stations 130. Servers 112 and 114 may process computer-executable instructions for administering and maintaining the business applications, including the application servers (not shown), databases (not shown), and processors (not shown) upon which the business applications rely. Environment 100A may allow provider 110 to perform administration service tasks such as maintaining or upgrading system components, updating or replacing software, and backing-up and recovering data) including separate data for multiple tenants as a single table and wherein writing the new data to the append log comprises writing the new data to a separately maintained append log unique to each tenant ([0034] each tenant's space is isolated (physically or otherwise) from the other tenants' spaces, each tenant's data structures are secure and may be independently managed without impacting the other tenants).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Muller as modified by Hirahara and Denuit with comparing sequence number with a most current sequence number for the specific log file of Becker. Such a modification would allow system environment be used to host a tenant's business applications. For example, provider may host software and data for providing payroll functions for a tenant, such as tenant station or tenant space (Becker [0043]).


Response to Amendment
In response to the 06/07/2021 office action claims 1, 7, 8, 11, 24, 25, 27-29 have been amended, no new has been added, and no claim has been cancelled. Claims 1-11 and 21-29 are currently pending and stand rejected.

Response to Arguments
Applicant’s remarks / arguments filed on 03/08/2021 have been considered. 
The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153